The homicide in this case grew out of a general fight at a lunch stand owned and operated by one Charlie Polk. The evidence for the State tended to prove facts necessary to a conviction. The evidence for the defendant tended to prove self defense. The evidence being in conflict, the general charge as requested by the defendant was properly refused.
We have examined this record, as is required by Section 3258 of the Code of 1923. The objections to the evidence where exception was noted are not well taken, the inquiry related to what took place there at the scene of the homicide and the answers thereto were a part of the res gestae, and for that reason were admissible.
Refused Charge 4 is misleading and is properly refused. The principles involved in this charge have been fully discussed by this court in Baxley v. State, 18 Ala. App. 277, 7th paragraph,90 So. 434. In the Baxley case, supra, it has been pointed out when the charge should be given and when it should be refused.
We find no error in this record, and the judgment is affirmed.
The judgment is affirmed.
Affirmed. *Page 410